DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15 and 19 recite the limitation “with an unfixed perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device”.  It is unclear what is meant by relative to an x-y plane of a device. An x-y direction is not defined with respect to any element of the device. The limitation does not have well defined boundaries. The device is a three dimensional device which has components in a all three directions. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claim 18 recites the limitation “wherein the AFM material includes one of: Cr, La, Cu, Tm, Zn, Cl, F, K, N, Ir, Pt, Mn, Pd, Bi, Fe, or O”.  Claim 18 depends on claim 15, however claim 15 does not include an AFM material.  This recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-14, 16-18 and 20 depend from rejected claims 1, 15 and 19, respectively, include all limitations of claims 1, 15 and 19, respectively, and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9, 11-12 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gosavi et al. (US Patent Application Publication No 2019/0305212) hereinafter referred to as Gosavi. 
Per Claim 1 Gosavi discloses an apparatus (see figure 7A-B), comprising a magnetic junction including:
a first structure (721ac) comprising a magnet with an unfixed perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device; 
a second structure (221b) comprising one of a dielectric or metal; [0070]
a third structure (421c) comprising a magnet with fixed PMA, wherein the third structure has an anisotropy axis perpendicular to the plane of the device, and wherein the third structure is adjacent to the second structure such that the second structure is between the first and third structures; The examiner notes that the term "adjacent" includes "directly adjacent" (no intermediate materials, elements or space disposed therebetween) and "indirectly adjacent" (intermediate materials, elements or space disposed therebetween).  
a fourth structure (725) comprising an antiferromagnetic (AFM) material, the fourth structure adjacent to the third structure; and 
a fifth structure (721aa) comprising a magnet with PMA, the fifth structure adjacent to the fourth structure; and 
an interconnect (222) adjacent to the first structure, the interconnect comprising spin orbit material
Per Claim 3 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the magnetic junction comprises a seventh structure between the second and third structures, wherein the seventh structure includes one or more of: Ru, Os, Hs, or Fe. [0071]
Per Claim 4 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the AFM material includes one of: Cr, La, Cu, Tm, Zn, Cl, F, K, N, Ir, Pt, Mn, Pd, Bi, Fe, or O. [0071] 
Per Claim 6 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the fourth structure comprises one or more of: Co, Fe,Ni, Mn, Ga, or Ge. [0108]
Per Claim 8 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the dielectric comprises: Mg and O. [0070]
Per Claim 9 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the first and/or the third structures comprises a super lattice including a first material and a second material, wherein the first material includes one of: Co, Ni, Fe, or Heusler alloy; and wherein the second material includes one of: Pt,Pd, Ir, Ru, or Ni. [0114]
Per Claim 11 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the spin orbit material includes one or more or: (3-Tantalum (B-Ta), Ta, (B-Tungsten (P- W), W, Platinum (Pt), Copper (Cu) doped with elements including on of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe; or the spin orbit material includes one 
Per Claim 12 Gosavi discloses the apparatus (see figure 7A-B) of claim 1 including where the spin orbit material includes materials that exhibit Rashba-Bychkov effect. [0089]
Per Claim 14 Gosavi discloses the apparatus (see figures 7A-B) of claim 1 including where the magnetic junction is one of a spin valve or a magnetic tunneling junction (MTJ). [0038]

Claims 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Manipatruni et al. (US Patent Application Publication No 2019/0304525) hereinafter referred to as Manipatruni. 
Per Claim 15 Manipatruni discloses an apparatus (see figure 7A-8E) comprising
a magnetic junction (including 803, 802 and 221b) having a magnet with an unfixed (802) perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device; 
an interconnect (lower 821abn with thickness t1) adjacent to the magnet of the magnetic junction, wherein the interconnect comprises a spin orbit material [0126]; The examiner notes that the term "adjacent" includes "directly adjacent" (no intermediate materials, elements or space disposed therebetween) and "indirectly adjacent" (intermediate materials, elements or space disposed therebetween) and 
a structure (721aa) adjacent to the interconnect such that the magnetic junction and structure are on opposite surfaces of the interconnect, wherein the structure comprises a magnet with PMA (see figure 8E)
Per Claim 17 Manipatruni discloses the apparatus (see figures 7A-B) of claim 15 including where the spin orbit material includes one or more or: (3-Tantalum ((3-Ta), Ta, (3-
Per Claim 19 Manipatruni discloses an system (see figure 8A-E) comprising
a processor (1610), 
a memory (1660) coupled to the processor, the memory including: 
a magnetic junction (including 803, 802 and 221b) having a magnet with an unfixed (802) perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device; 
an interconnect (lower 821abn with thickness t1) adjacent to the magnet of the magnetic junction, wherein the interconnect comprises a spin orbit material; and 
a structure (721aa) adjacent to the interconnect such that the magnetic junction and structure are on opposite surfaces of the interconnect, wherein the structure comprises a magnet with PMA (see figure 8E); and
a wireless interface to allow the processor to communicate with another device [0177]

Allowable Subject Matter
Claims 2, 5, 7, 10, 13, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Jami Valentine Miller/Primary Examiner, Art Unit 2894